Exhibit 10.2

 

EXECUTION VERSION

 

CONSENT AND ACKNOWLEDGMENT

(Other First-Priority Lien Obligations)

 

This CONSENT AND ACKNOWLEDGMENT (this “Consent”) dated as of January 3, 2018, is
executed by WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority
Lien Obligations Agent (the “New Agent”), and acknowledged by JPMORGAN CHASE
BANK, N.A., as the Applicable First Lien Agent, WILMINGTON SAVINGS FUND SOCIETY,
FSB (as successor to Citibank, N.A.), as the Applicable Second Lien Agent,
WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority Lien
Obligations Agent for the holders of the 2024 Priority Senior Secured Notes (as
defined in the Indenture), WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other
First-Priority Lien Obligations Agent for the holders of the 2025 Senior Secured
Notes (as defined in the Indenture), and EP ENERGY LLC (the “Company”) (on
behalf of itself and certain of its Subsidiaries).

 

This Consent is with respect to that certain Amended and Restated Senior Lien
Intercreditor Agreement, dated as of August 24, 2016 (as supplemented on
November 29, 2016 and February 6, 2017, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among the parties (other than the New Agent) referred to
above.  Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Intercreditor Agreement.

 

Reference is made to the 9.375% Senior Secured Notes due 2024 (the “Notes”)
issued pursuant to that certain Indenture (the “Indenture”), dated as of
January 3, 2018, by and among the Company, Everest Acquisition Finance Inc.
(together with the Company, the “Issuers”), the subsidiary guarantors named
therein (the “Notes Guarantors”), the New Agent, as trustee and Wilmington
Trust, National Association, as notes collateral agent, with respect to which
the New Agent is acting (w) as trustee under the Indenture, (x) as authorized
representative for the holders of the Notes under that certain Collateral
Agreement, dated as of February 6, 2017 (the “Collateral Agreement”), by and
among the Issuers, the Notes Guarantors and Wilmington Trust, National
Association, as collateral agent, (y) as authorized representative for the
holders of the Notes under that certain Pledge Agreement, dated as of
February 6, 2017 (the “Pledge Agreement”), by and among the Issuers, the Notes
Guarantors and Wilmington Trust, National Association, as collateral agent and
(z) as authorized representative for the holders of the Notes under any other
Security Document (as defined in the Indenture).

 

Pursuant to Section 5.14 of the Intercreditor Agreement, the Company hereby
notifies each of JPMorgan Chase Bank, N.A. and Wilmington Savings Fund Society,
FSB (as successor to Citibank, N.A.), in each case, as the Applicable Agent,
that it designates the Notes and the obligations of the Issuers and the Notes
Guarantors thereunder and under the Indenture as Other First-Priority Lien
Obligations under the Intercreditor Agreement.

 

--------------------------------------------------------------------------------


 

The New Agent hereby (a) agrees to be bound by the terms of the Intercreditor
Agreement as an Other First-Priority Lien Obligations Agent as if it were an
Other First-Priority Lien Obligations Agent as of the date of the Intercreditor
Agreement and (b) represents that it is acting in the capacity of Other
First-Priority Lien Obligations Agent solely for the Secured Parties under the
Indenture, the Collateral Agreement, the Pledge Agreement and any other Security
Document (as defined in the Indenture).

 

The address of the New Agent for purposes of all notices and other
communications hereunder and under the Intercreditor Agreement is Wilmington
Trust, National Association, Global Capital Markets, 15950 N. Dallas Parkway,
Suite 550, Dallas, TX  75248, Attention: EP Energy Administrator (Facsimile
No. (888) 316-6238, Email: sgoffinet@wilmingtontrust.com).

 

This Consent shall be governed by, and construed in accordance with, the law of
the State of New York.

 

[Signature Page Follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority Lien
Obligations Agent

 

 

 

 

 

 

By:

/s/ Shawn Goffinet

 

Title:

Assistant Vice President

 

Name:

Shawn Goffinet

 

 

Acknowledged and Confirmed by, for purposes of the Intercreditor Agreement:

 

JPMORGAN CHASE BANK, N.A., as Applicable First Lien Agent

 

 

 

 

By:

/s/ Jo Linda Papadakis

 

Title:

Authorized Officer

 

Name:

Jo Linda Papadakis

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Applicable Second Lien Agent

 

 

 

 

By:

/s/ Geoffrey J. Lewis

 

Title:

Vice President

 

Name:

Geoffrey J. Lewis

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority Lien
Obligations Agent for the holders of the 2024 Priority Senior Secured Notes

 

 

 

 

By:

/s/ Shawn Goffinet

 

Title:

Assistant Vice President

 

Name:

Shawn Goffinet

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Other First-Priority Lien
Obligations Agent for the holders of the 2025 Senior Secured Notes

 

 

 

 

By:

/s/ Shawn Goffinet

 

Title:

Assistant Vice President

 

Name:

Shawn Goffinet

 

 

[Signature Page to Consent and Acknowledgment (Other First-Priority Lien
Obligations) (Senior Lien Intercreditor Agreement)]

 

--------------------------------------------------------------------------------


 

 

EP ENERGY LLC, on behalf of itself and its Subsidiaries Party to the
Intercreditor Agreement

 

 

 

 

 

 

By:

/s/ Kyle A. McCuen

 

 

Name:

Kyle A. McCuen

 

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

--------------------------------------------------------------------------------